Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Victor Perkins appeals from the district court’s order denying his pro se motion to vacate the November 6, 1992, order committing him to the custody and care of the Attorney General pursuant to 18 U.S.C. § 4246(d) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Perkins, No. 5:92-hc-00654-BR (E.D.N.C. June 7, 2017). We also deny Perkins’ motions for summary disposition, to appoint counsel, for default judgment, and for bail. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED